Citation Nr: 1034898	
Decision Date: 09/16/10    Archive Date: 09/21/10

DOCKET NO.  06-14 158A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Whether new and material evidence has been received to reopen a 
claim of entitlement to service connection for a low back 
disability, to include on a secondary basis.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

James R. Siegel, Counsel
INTRODUCTION

The Veteran served on active duty from December 1958 to November 
1960.

By rating decision dated April 2004, the Regional Office (RO) 
concluded that new and material evidence had not been submitted, 
and the Veteran's claim for service connection for a low back 
disability remained denied.  He was notified of this 
determination and of his right to appeal by a letter dated later 
that month, but a timely appeal was not received.  He 
subsequently sought to reopen his claim.  In a November 2005 
rating action, the RO denied service connection for a low back 
disability, to include on a secondary basis.  The Veteran filed a 
timely appeal to the Board of Veterans' Appeals (Board).  When 
this case was previously before the Board in September 2006, it 
was remanded for additional development of the record.  As the 
requested actions have been accomplished, the case is again 
before the Board for appellate consideration.  

The Board notes that the RO appears to have considered the claim 
without regard to finality of the April 2004 determination.  
Nevertheless, the Board must find new and material evidence in 
order to establish its jurisdiction to review the merits of a 
previously denied claim.  See Barnett v. Brown, 83 F. 3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F. 3d 1366 (Fed. Cir. 
2001).

In its September 2006 determination, the Board denied the 
Veteran's claims for increased ratings for pes planus, status 
post excision of traction spurs of the left heel and for 
compensable ratings for hallux valgus of each foot.  In addition, 
a claim for an extension of a temporary total rating under the 
provisions of 38 C.F.R. § 4.30 (2009), beyond February 28, 2001 
was remanded for issuance of a statement of the case.  The Board 
points out a statement of the case was issued in July 2010, but 
the Veteran failed to submit a substantive appeal.  This 
decision, accordingly, is limited to the issue set forth on the 
cover page.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

FINDINGS OF FACT

1.  By rating decision dated April 2004, the RO denied service 
connection for arthritis of the lumbosacral spine, finding new 
and material evidence had not been received to reopen the claim.  
The Veteran was notified of this decision and of his right to 
appeal by a letter dated later that month, but a timely appeal 
was not received.  

2.  Some of the evidence added to the record since the April 2004 
determination relates to an unestablished fact and raises a 
reasonable possibility of substantiating the claim for service 
connection for a low back disability.

3.  Service connection is in effect for bilateral pes planus, 
degenerative changes of the feet, hallux valgus, left, and hallux 
valgus, right.

4.  A low back disability was initially documented years after 
service, and there is no competent medical evidence linking it to 
service or a service-connected disability.


CONCLUSIONS OF LAW

1.  The RO's decision of April 2004, which denied service 
connection for a low back disability, is final.  38 U.S.C.A. 
§ 7105 (West 2002); 38 C.F.R. §§ 3.104(a), 20.302, 20.1103 
(2009).

2.  The evidence received since the April 2004 rating decision is 
new and material, and the claim for service connection for a low 
back disability is reopened.  38 U.S.C.A. §§ 5108, 7105 (West 
2002); 38 C.F.R. § 3.156 (2009).

3.  A low back disability was not incurred in or aggravated by 
active service; arthritis may not be presumed to have been so 
incurred or aggravated; and it is not proximately due to, or the 
result of, a service-connected disease or injury.  38 U.S.C.A. 
§§ 1101, 1112, 1113, 1131, 1137, 5107 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309, 3.310(a) (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act

The Veterans Claims Assistance Act (VCAA) redefined VA's duty to 
assist the appellant in the development of a claim.  VA 
regulations for the implementation of the VCAA were codified as 
amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) 
(2009).

The notice requirements of the VCAA require VA to notify a 
veteran of what information or evidence is necessary to 
substantiate the claim; what subset of the necessary information 
or evidence, if any, the claimant is to provide; and what subset 
of the necessary information or evidence, if any, the VA will 
attempt to obtain.  38 C.F.R. § 3.159(b) (2009).  The 
requirements apply to all five elements of a service connection 
claim: veteran status, existence of a disability, a connection 
between a veteran's service and the disability, degree of 
disability, and effective date of the disability.  
Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  VCAA 
notice must be provided to a claimant before the initial 
unfavorable decision on a claim for VA benefits by the agency of 
original jurisdiction (in this case, the RO).  Id; see also 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, 
insufficiency in the timing or content of VCAA notice is harmless 
if the errors are not prejudicial to the claimant.  Conway v. 
Principi, 353 F.3d 1369, 1374 (Fed. Cir. 2004) (VCAA notice 
errors are reviewed under a prejudicial error rule).

In August 2005 and February 2008 letters, the RO provided notice 
to the Veteran regarding what information and evidence is needed 
to substantiate a claim for service connection, as well as what 
information and evidence must be submitted by the Veteran and 
what information and evidence will be obtained by VA.  These 
letters informed the Veteran of the evidence needed to establish 
a disability rating and effective date for the claim on appeal.  
The February 2008 letter also advised the Veteran that new and 
material evidence was needed to reopen the claim for service 
connection for a low back disability, and provided notice to the 
appellant regarding the basis for the prior denial of service 
connection.  See Kent v. Nicholson, 20 Vet. App. 1 (2006).  

The record also reflects that VA has made reasonable efforts to 
obtain relevant records adequately identified by the appellant.  
Specifically, the information and evidence that has been 
associated with the claims file includes service treatment 
records, private and VA medical records, the report of a 
Department of Veterans Affairs (VA) examination, and the 
Veteran's testimony at two hearings before a Veterans Law Judge 
and an Acting Veterans Law Judge. 

As discussed above, the appellant was notified and made aware of 
the evidence needed to substantiate this claim, the avenues 
through which he might obtain such evidence, and the allocation 
of responsibilities between himself and VA in obtaining such 
evidence.  The Veteran has been an active participant in the 
claims process by submitting evidence and providing testimony.  
Thus, the Veteran has been provided with a meaningful opportunity 
to participate in the claims process and has done so.  Any error 
in the sequence of events or content of the notice is not shown 
to have affected the essential fairness of the adjudication or to 
cause injury to the claimant.  Therefore, any such error is 
harmless and does not prohibit consideration of this matter on 
the merits.  See Conway, supra; Dingess, supra; see also ATD 
Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Analysis 

The Board has reviewed all the evidence in the appellant's claims 
file.  Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by the appellant or 
obtained on his behalf be discussed in detail.  Rather, the 
Board's analysis below will focus specifically on what evidence 
is needed to substantiate the claim and what the evidence in the 
claims file shows, or fails to show, with respect to the claim.  
See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and 
Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

	I.  New and material 

Pursuant to 38 U.S.C.A. § 7105(c), a final decision by the RO may 
not thereafter be reopened and allowed.  The exception to this 
rule is found at 38 U.S.C.A. § 5108, which provides that "[i]f 
new and material evidence is presented or secured with respect to 
a claim, which has been disallowed, the [VA] shall reopen the 
claim and review the former disposition of the claim."  
Therefore, once an RO decision becomes final under section 
7105(c), absent the submission of new and material evidence, the 
claim cannot be reopened or adjudicated by VA.  38 U.S.C.A. 
§§ 5108, 7105(c) (West 2002); Barnett v. Brown, 83 F.3d 1380, 
1383 (Fed. Cir. 1996).

A claimant may reopen a finally adjudicated claim by submitting 
new and material evidence.  New evidence means existing evidence 
not previously submitted to agency decisionmakers.  Material 
evidence means existing evidence that, by itself or when 
considered with previous evidence of record, relates to an 
unestablished fact necessary to substantiate the claim.  New and 
material evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial of 
the claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 C.F.R. § 3.156(a).

The VA is required to review for its newness and materiality only 
the evidence submitted by a claimant since the last final 
disallowance of a claim on any basis in order to determine 
whether a claim should be reopened and re-adjudicated on the 
merits.  See Evans v. Brown, 9 Vet. App. 273 (1996).  The prior 
evidence of record is important in determining newness and 
materiality for the purposes of deciding whether to reopen a 
claim.  Id.

Service connection for a back disability was originally denied by 
the Board in October 1972, on the basis that the Veteran's in-
service complaints did not result in chronic disability, and that 
a back disability was first documented years after service and 
was not etiologically related to service.  The decision also 
noted that a back disability was not attributable to his service-
connected pes planus.  The RO's April 2004 determination found 
that new and material evidence had not been submitted.  It was 
indicated the evidence did not show the Veteran's back condition 
was aggravated by his service-connected disabilities of the feet.  
The Board notes the evidence of record included a January 2003 
statement from a VA physician which stated the Veteran had been 
diagnosed with lumbar spine degenerative joint disease and 
radiculopathy.  The examiner commented he was unable to determine 
whether a relationship existed between the Veteran's flat feet 
and his low back disorder.  He added that flat feet could 
aggravate the lumbar spine condition.

The additional evidence includes a statement from the same 
physician, as well as an opinion from another VA doctor.  In 
January 2005, the examiner noted he had reviewed the Veteran's 
medical records as well as current treatment records.  He opined 
that the Veteran's history of pes planus could have contributed 
to his low back pain.  In a February 2010 statement, the Acting 
Chief of the VA's Department of Physical Medicine and 
Rehabilitation concluded the Veteran's service-connected foot 
conditions could have altered his body mechanics, which could 
lead to increased strain in his lumbar region which, in turn, 
could cause chronic low back pain/sciatica.  She also stated the 
Veteran's low back pain/sciatic nerve condition was as least as 
likely as not to be exacerbated and/or caused by his service-
connected foot condition.

Thus, the evidence relates to a previously unestablished fact, 
that is, that the Veteran's low back disability was aggravated by 
his service-connected pes planus.  Accordingly, the Board will 
resolve all doubt in the Veteran's favor and find that the 
evidence is new and material sufficient to reopen the claim for 
service connection for a low back disability.

	II.  Service connection 

Service connection may be established for a disability resulting 
from disease or injury incurred in or aggravated by service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Evidence of 
continuity of symptomatology from the time of service until the 
present is required where the chronicity of a condition 
manifested during service either has not been established or 
might reasonably be questioned.  38 C.F.R. § 3.303(b).  
Regulations also provide that service connection may be granted 
for any disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disability was incurred in service.  38 C.F.R. § 3.303(d).

Where a veteran served 90 days or more during a period of war or 
during peacetime service after December 31, 1946, and arthritis 
becomes manifest to a degree of 10 percent or more within one 
year from date of termination of such service, such disease shall 
be presumed to have been incurred in or aggravated by service, 
even though there is no evidence of such disease during the 
period of service.  This presumption is rebuttable by affirmative 
evidence to the contrary.  38 U.S.C.A. §§ 1101, 1112, 1113, 1131, 
1137; 38 C.F.R. §§ 3.307, 3.309.

The regulations provide that service connection is warranted for 
disability which is proximately due to, the result of, or 
aggravated by a service-connected disease or injury.  38 C.F.R. § 
3.310; see also Allen v. Brown, 7 Vet. App. 439 (1995).  The 
Board notes that effective October 10, 2006, 38 C.F.R. § 3.310 
was amended to conform to the decision of the United States Court 
of Appeals for Veterans Claims (Court) in Allen.  

However, VA will not concede that a nonservice-connected disease 
or injury was aggravated by a service-connected disease or injury 
unless the baseline level of severity of the nonservice-connected 
disease or injury is established by medical evidence created 
before the onset of aggravation or by the earliest medical 
evidence created at any time between the onset of aggravation and 
the receipt of medical evidence establishing the current level of 
severity of the nonservice- connected disease or injury."  See 38 
C.F.R. § 3.310(b) (effective October 10, 2006).  This case 
predates the regulatory change.  Regardless, based upon the facts 
in this case, neither version is more favorable and the 
regulatory change does not impact the outcome of the appeal.

In order to prevail on the issue of service connection there must 
be medical evidence of a current disability; medical evidence, or 
in certain circumstances, lay evidence of in-service occurrence 
or aggravation of a disease or injury; and competent evidence of 
a nexus between an in-service injury or disease and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 (1999); 
see also Barr v. Nicholson, 21 Vet. App. 303 (2007); Pond v. 
West, 12 Vet App. 341, 346 (1999).  For secondary service 
connection, there must also be medical nexus evidence 
establishing a connection between the service-connected 
disability and the current disability.  See Wallin v. West, 11 
Vet. App. 509, 512 (1998).

Service connection is in effect for bilateral pes planus, 
evaluated as 30 percent disabling; degenerative changes of the 
feet, evaluated as 10 percent disabling; and for hallux valgus of 
each foot, evaluated as noncompensable.

The service treatment records disclose the Veteran was seen in 
February 1959 and reported pain in his lower back due to an 
injury he sustained while digging a foxhole.  An examination 
revealed no limitation of the back.  There was no spasm or 
vertebral tenderness and straight leg raising was negative.  The 
impression was back strain.  He was treated with heat, medication 
and wintergreen.  On a report of medical history in November 
1960, the Veteran denied arthritis or bone or joint deformity.  A 
clinical evaluation of the spine on the separation examination in 
November 1960 was normal.

On VA examination in September 1971, the Veteran described 
"soreness" in the low back area.  He stated he had experienced 
this problem since an injury during service.  He related he had 
lost several weeks from work due to back discomfort, but added 
this was following an automobile accident in January 1971.  An 
examination disclosed the Veteran's gait was normal, and there 
was no difference in the length of the lower extremities.  The 
diagnosis was history of chronic lumbosacral strain, currently 
quiescent.

In a January 1972 statement from the Veteran's employer, it was 
noted the Veteran had been off work due to back problems on 
various occasions from 1965 to 1971.  

VA outpatient treatment records show the Veteran was seen in 
March 1972 and reported he had low back pain for 14 years.  The 
diagnosis was hypertrophic arthritis of the lumbosacral vertebra.

In a statement dated in November 1982, a private physician noted 
he saw the Veteran for the first time earlier that month.  The 
Veteran related he had bilateral foot pain that radiated up both 
lower extremities to his low back.  He indicated he was unaware 
of any additional trauma to the low back.  

VA examinations in March 1982, January 1983, June 1994 and April 
1998 revealed the Veteran's gait was normal, with no limp noted. 

The Veteran's gait was antalgic initially after sitting when he 
was seen in a VA outpatient treatment clinic in May 2001.  He 
went to the clinic in March 2003 requesting "a letter of support 
connecting my flatfeet to my back pain."  An examination 
disclosed limb length was 101 centimeters bilaterally.  A gait 
analysis showed he had mild abduction of the right forefoot upon 
the rearfoot.

On VA examination in November 2005, it was noted the Veteran's 
leg length from the anterior superior iliac spine to the medial 
malleolus was 105 centimeters on the right and 106.2 centimeters 
on the left.  His gait was abnormal and was noted to be guarded.  
The examiner commented the Veteran had bilateral flat feet.  He 
added the Veteran had a service-connected back injury.  He noted 
the Veteran had "never gotten diagnosed with the service-
connected back problem for which service records are still 
available.  The flat feet...made his back problems worse."  

In a statement dated in January 2003, a VA physician noted the 
Veteran had been diagnosed with lumbar spine degenerative joint 
disease and radiculopathy.  He was unable to determine whether a 
relationship existed between the present disability (flat foot) 
and the low back disability.  The physician added that a flat 
foot could aggravate the lumbar condition.  In January 2005, this 
physician stated he reviewed the Veteran's medical records and 
the current treatment records.  It was his opinion that the 
Veteran's history of pes planus could have contributed to his low 
back pain.  In December 2005, he opined that, with the Veteran's 
history of pes planus, it was at least as likely as not there was 
a relationship between that condition and his back pain.

The Veteran was afforded a VA examination of the spine in 
November 2009.  The examiner stated he reviewed the claims folder 
and the VA clinical file.  He noted the Veteran had been seen one 
time during service for back complaints, and that the separation 
examination was normal.  An examination revealed leg lengths were 
equal.  The Veteran walked slowly but with no particular limp.  
The diagnosis was disseminated intervertebral systemic sclerosis 
with sciatic referral of pain with no nerve compression and 
moderate to severe disability.  The examiner stated this was a 
systemic disease, and the single episode of low back pain had 
nothing to do with the subsequent episodes of back pain.  He 
added that the low back condition was not due to or aggravated by 
his service-connected pes planus and/or hallux valgus because 
limb lengths were equal and the Veteran's foot and ankles were 
flexible and mobile.  

In February 2010, a VA physician, the Acting Chief of the 
department of Physical Medicine and Rehabilitation noted the 
Veteran had been evaluated and treated in that clinic.  She 
commented the Veteran's service-connected foot conditions could 
alter his body mechanics and that this could lead to increased 
strain in the lumbar and hip regions that could cause low back 
pain/sciatic nerve condition.  She opined the low back 
pain/sciatic nerve condition was as likely as not to be 
exacerbated and/or caused by his service-connected foot 
conditions.

Of record is an abstract of a study that concluded the presence 
of foot deformities increases disability levels in low back pain 
patients.

The Veteran asserts service connection is warranted for a low 
back disability.  He claims he was treated during service for low 
back complaints.  During the July 2010 hearing before a Veterans 
Law Judge, it was argued on his behalf that the many years of 
altered mechanics affected his low back.

Although it is true the Veteran was treated on one occasion 
during service for low back problems, the fact remains following 
the treatment in February 1959, there is no further indication of 
any complaints involving the lumbar spine.  It is also 
significant to point out that a clinical evaluation of the spine 
on the separation examination was normal.  The January 1972 
statement from his employer merely reflects that he missed work 
due to his back in 1965.  There was no mention of the etiology of 
his complaints.  Moreover, whether the symptoms he experienced in 
service or following service are in any way related to his 
current low back disorder requires medical expertise to 
determine.  See Clyburn, 12 Vet. App. at 301 ("Although the 
veteran is competent to testify to the pain he has experienced 
since his tour in the Persian Gulf, he is not competent to 
testify to the fact that what he experienced in service and since 
service is the same condition he is currently diagnosed with.")  
The Veteran had no further complaints during service, and his 
spine was normal at separation.  Furthermore, the November 2009 
VA examiner concluded that the current disability was not related 
to the one incident in service.  As such, there is no competent 
opinion linking his current disorder to service.

In any event, the main argument advance by and on behalf of the 
Veteran is that his low back disability is secondary to his 
service-connected foot disorders.  The Board concedes there are 
medical opinions of record supporting the Veteran's claim.  The 
fact remains that the only examiner to both review the clinical 
records and to provide a rationale for the opinion occurred on 
the November 2009 VA examination.  The Board, therefore, attaches 
greater probative value to this conclusion.

While it was concluded following the November 2005 VA examination 
that the Veteran's flat feet made his back problems worse, there 
is no indication that this was predicated on a review of the 
record.  An evaluation of the probative value of a medical 
opinion is based on the medical expert's personal examination of 
the patient, the examiner's knowledge and skill in analyzing the 
data, and the medical conclusions reached.  The credibility and 
weight to be attached to such opinions are within the providence 
of the Board as adjudicators.  Guerrieri v. Brown, 4 Vet. App. 
467, 470-71 (1993).  Greater weight may be placed on one 
physician's opinion over another depending on factors such as 
reasoning employed by the physicians and the extent to which they 
reviewed prior clinical records and other evidence.  Gabrielson 
v. Brown, 7 Vet. App. 36, 40 (1994).

As noted above, a VA physician provided several statements 
regarding the relationship between the Veteran's service-
connected bilateral foot conditions and his low back disability.  
Initially, the Board points out his conclusions have not been 
buttressed by any explanation.  It is also observed that he 
initially indicated in January 2003 he could not determine 
whether there was any relationship between the Veteran's flat 
feet and his back disorder, but that it could aggravate a lumbar 
condition.  However, by December 2005, he was convinced of such a 
relationship.  It is also noted he stated the low back disability 
could be aggravated by his pes planus.  

Similarly, regarding the opinion expressed by a VA physician in 
February 2010, her comments related to the effect of altered body 
mechanics exacerbating the Veteran's back condition.  In this 
regard, the Board observes that the VA examinations from 1971 to 
1998 demonstrated the Veteran's gait was normal.  In addition, 
with rare exceptions, there is no discrepancy in the length of 
his lower extremities.  Thus, the basis for the speculative 
opinion is not supported by the clinical findings.

To some extent, these opinions are speculative, using terminology 
such as "could" and are of little probative value.  See 
Polovick v. Shinseki, 23 Vet. App. 48, 54 (2009) (holding that a 
doctor's statement that a veteran's brain tumor "may well be" 
connected to Agent Orange exposure was speculative); Bloom v. 
West, 12 Vet. App. 185, 187 (1999) (noting that the use of the 
term "could," without other rationale or supporting data, is 
speculative); Goss v. Brown, 9 Vet. App. 109, 114 (1996) (noting 
that the use of the phrase "could not rule out" was too 
speculative to establish medical nexus); Tirpak v. Derwinski, 2 
Vet. App. 609, 611 (1992) (holding that medical opinions are 
speculative and of little or no probative value when a physician 
makes equivocal findings such as "the veteran's death may or may 
not have been averted").

In contrast, the opinion rendered following the November 2009 VA 
examination was predicated on a review of the entire claims 
folder.  Significantly, the examiner explained his opinion and 
noted the Veteran had equal leg lengths.  The Board concludes, 
accordingly, that the preponderance of the evidence is against 
the claim for service connection for a low back disability, to 
include on a secondary basis.



	III.  Other considerations

In reaching the conclusions above the Board has considered the 
applicability of the benefit of the doubt doctrine.  However, as 
the preponderance of the evidence is against the appellant's 
claim, that doctrine is not applicable in the instant appeal.  
See 38 U.S.C.A. § 5107(b); Ortiz v. Principi, 274 F.3d 1361, 1364 
(Fed. Cir. 2001); Gilbert v. Derwinski, 1 Vet. App. 49, 55-57 
(1990).   


ORDER

New and material evidence having been submitted, the claim for 
service connection for a low back disability is reopened.

Service connection for a low back disability, to include on a 
secondary basis, is denied.




			
	WAYNE M. BRAEUER 	MARY GALLAGHER
	             Veterans Law Judge                                      
Veterans Law Judge
       Board of Veterans' Appeals                          Board 
of Veterans' Appeals


	                     
______________________________________________
	REBECCA FEINBERG
	Acting Veterans Law Judge
	Board of Veterans' Appeals





 Department of Veterans Affairs


